Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1, 3-10, 12-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bitra et al (US 2018/0038695 A1) in view of O’Nell et al (US 8,208,431 B2) and further in view of Liu et al (US 9,912,042 B2) and Egner et al (US 2018/0167948 A1) and further in view of Touag et al (US 2015/0018002 A1).
  	Regarding claims 1, 10 and 17, Bitra teaches a mobile device configured for operation within a wireless communication network (see Fig.1, item 170, Fig.3A, item 306), 
 	the mobile device (see Fig.1, item 170, Fig.3A, item 306) comprising: 
 	a first radio configured to operate in an unlicensed radio frequency (RF) band (see [0019], “wireless communication devices may upload location data to the server via a Wi-Fi access point (or "hotspot") data connection when the wireless communication devices (including UAVs) are within communication range”.  In addition, see Applicant’s specification, [0009], [0010], [0022], [0031] and [0035] for how Applicant defines “unlicensed radio frequency (RF) band radio” which is/are WiFi, Bluetooth, etc.  In addition, see [0029], “…local radio signals (e.g., Wi-Fi signals, Bluetooth signals, cellular signals, etc.) associated with transmitters (e.g., beacons, Wi-Fi access points, Bluetooth beacons, small cells (picocells, femtocells, etc.), etc.)”.  Furthermore, see [0029], “…local radio signals (e.g., Wi-Fi signals, Bluetooth signals, cellular signals, etc.) associated with transmitters (e.g., beacons, Wi-Fi access points, Bluetooth beacons, small cells (picocells, femtocells, etc.), etc.)”); 
 	a second radio configured to operate in a licensed RF band (see [0033], “the wireless communication device 170 may be connected to the communication resources 130 of the UAV 100 through a cellular network base station or cell tower”, see [0049], “the wireless communication devices 306 may subscribe to one or more WWAN mobile telephony networks such as Third Generation (3G), Fourth Generation (4G), Long Term Evolution (LTE), Time Division Multiple Access (TDMA), Frequency Division Multiple Access (FDMA), Code Division Multiple Access (CDMA), Wideband CDMA (WCDMA), Time Division Synchronous CDMA (TD-SCDMA), Global System for Mobile Communications (GSM), and Universal Mobile Telecommunications Systems (UMTS)”.  In addition, see Applicant’s specification, [0020] and [0022], where Applicant discloses “to transmit and receive RF signals via licensed RF bands, e.g., transmit and receive RF signals according to 3rd Generation Partnership Project (3GPP) protocols, Universal Mobile Telecommunications System (UMTS) protocols, Long Term Evolution (LTE) protocols, Fifth Generation (5G) protocols, etc., for communication with components of the wireless communication network 100. In a configuration, the mobile device 104 also includes a GPS receiver 138”); 
 	one or more processors (see [0049], “In various embodiments, large numbers of wireless communication devices 306, … may be configured with processor-executable instructions (e.g., a software application) to periodically determine the device's 3D location (e.g., access a stored location from memory”.  Note that Bitra’s “wireless communication device” inherently comprising “processor”); 
 	a non-transitory storage medium (see [0049], “access a stored location from memory” and Bitra’s claim 25, “computer readable storage medium”.  Note that Bitra’s “wireless communication device” inherently comprising “a non-transitory storage medium” or “memory”); and 
 	instructions stored in the non-transitory storage medium (see [0049], “In various embodiments, large numbers of wireless communication devices 306, … may be configured with processor-executable instructions (e.g., a software application) to periodically determine the device's 3D location (e.g., access a stored location from memory”.  Note that Bitra’s “wireless communication device” inherently comprising “a non-transitory storage medium” or “memory”), 
 	the instructions being executable by the one or more processors (see [0049], “In various embodiments, large numbers of wireless communication devices 306, … may be configured with processor-executable instructions (e.g., a software application)”) to:
 	communicate with a small cell access point within the wireless communication network using the first radio (see [0019], “wireless communication devices may upload location data to the server via a Wi-Fi access point (or "hotspot") data connection when the wireless communication devices (including UAVs) are within communication range”.  In addition, see [0029], “…local radio signals (e.g., Wi-Fi signals, Bluetooth signals, cellular signals, etc.) associated with transmitters (e.g., beacons, Wi-Fi access points, Bluetooth beacons, small cells (picocells, femtocells, etc.), etc.)”); 
 	obtain location information related to a location of the mobile device (see [0019], “wireless communication devices may upload location data to the server via a Wi-Fi access point (or "hotspot")”); 
 	provide, to the small cell access point using the first radio, the location information (also see [0019], “wireless communication devices may upload location data to the server via a Wi-Fi access point (or "hotspot")”.  In this case, Bitra’s “Wi-Fi” reads on Applicant’s “first radio” or “an unlicensed radio frequency (RF) band”.  In addition, see Applicant’s specification, [0009], [0010], [0022], [0031] and [0035] for how Applicant defines “unlicensed radio frequency (RF) band radio”.  Furthermore, see [0029], “…local radio signals (e.g., Wi-Fi signals, Bluetooth signals, cellular signals, etc.) associated with transmitters (e.g., beacons, Wi-Fi access points, Bluetooth beacons, small cells (picocells, femtocells, etc.), etc.)”).
 	Bitra does not specifically disclose register for service with the small cell access point using the second radio.
 	O’Nell teaches disclose register for service with the small cell access point using the second radio (see column 2, line 67 to column 3, line 2, “wireless device 102 may register itself to a cellular network through pico-cell 104 using normal cellular registration protocols”.  In this case, Applicant’s “second radio” is “configured to operate in a licensed RF band” (see preceding claimed limitation).  In addition, see O’Nell, column 3, lines 43-47, “Radio waves which may be used for this purpose may include typical RF values used for cellular telephone transmission, including frequencies or channels which are licensed by cellular carriers”, column 3, lines 58-62, “In one implementation, remote administrator 126 may allow a cellular carrier to administer on a per pico-cell basis the licensed channels or frequencies available to the cellular carrier for the particular location in which intelligent pico-cell 104 may be found”, see column 6, lines 42-45, “Moreover, based on this comparison, remote administrator module 216 may also be able to instruct pico-cell 104 on the range of licensed channels for the carrier in the location of pico-cell 104”, also see column 2, lines 39-44, “Intelligent pico-cell 104 generally approximates a cellular base station. Unlike an expansive cellular base station, however, intelligent pico-cell 104 may benefit from a small size--including dimensions less than or equal to those of a WiFi access point”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of O’Nell into the system of Bitra in order to enable successful communication between intelligent pico-cell 104 and wireless device 102 while avoiding interference from electromagnetic signals from other devices (see O’Nell, column 9, lines 42-45).
The combination of Bitra and O’Nell does not specifically disclose a first radio configured to exclusively operate in unlicensed radio frequency (RF) bands, a second radio configured to operate in licensed RF bands, the first radio being different than the second radio.
	Liu teaches a first radio configured to exclusively operate in unlicensed radio frequency (RF) bands (see Liu’s claims 12 and 26, and see column 4, lines 4-11, “The second antenna may be configured to provide communication capabilities for communications services such as Bluetooth, GPS, WiFi, or the like”.  In this case, Liu’s “be configured” reads on Applicant’s “exclusively operate”.  In addition, see Applicant’s Specification, [0010], [0020], [0022], [0033] and [0035], where Applicant discloses “an unlicensed RF band radio, e.g., a WiFi radio or Bluetooth radio”.  Note that “first” and/or “second” just a name.  In this case, Liu’s “second/first” reads on Applicant “first/second”, respectively), 
 	a second radio configured to operate in licensed RF bands (also see Liu’s claims 12 and 26, and see column 4, lines 4-11, “The first antenna may be configured to provide communication capabilities for cellular wireless communication services. The first antenna may be able to communicate in the cellular frequency bands, such as the 700 MHz-960 MHz bands, 1,700 MHz, 1,900 MHZ, 2,100 MHz, 2,500 MHz and 2,700 MHz bands”. In this case, Liu’s “be configured” reads on Applicant’s “operate”), 
 	the first radio being different than the second radio (also see Liu’s claim 12 and column 4, lines 4-11, where Liu teaches “cellular” is different than “Bluetooth, GPS, WiFi”, also see Liu’s claim 14, “wherein the first antenna element is shorter than the second antenna element”, Liu’s claim 18, “wherein a length of the first antenna element is about 55 mm to about 90 mm, wherein a length of the second antenna element is about 40 mm to about 65 mm”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Liu into the system of Bitra and O’Nell in order to provide systems and methods for providing coupled multi-band antennas with improved performance in wearable wireless communications devices (see Liu, column 1, line 8-11).
The combination of Bitra, O’Nell and Liu does not specifically disclose a second radio configured to operate in licensed RF bands using fifth generation (5G) protocols.
 	Egner teaches a second radio configured to operate in licensed RF bands using fifth generation (5G) protocols (see [0065], [0067] and [0070], “Wireless communication devices such as 501 may include wireless transceiver systems capable of transmitting with licensed wireless communication bands via a service provider such as under the 2.5G to 5G protocols discussed above. Yet further additional wireless link options may be available”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Egner into the system of Bitra, O’Nell and Liu in order to provide a method and apparatus for a radio resources communication management system to adapt to context and usage of communication channels in relation to users having a plurality of available radiofrequency communication devices (see Egner, [0008]).
 	The combination of Bitra, O’Nell, Liu and Egner does not specifically disclose receive a request for location information from the small cell access point over the unlicensed RF bands; obtain the location information related to a location of the mobile device; provide, to the small cell access point using the first radio and in response to receiving the request.
 	Touag teaches receive a request for location information from the small cell access point over the unlicensed RF bands (see [0068], [0072], “The characteristics may include information regarding a cell operating mode of the small cell, such as technology supported (e.g. TDD, FDD LTE, Wi-Fi)” and [0110], “a Wi-Fi network operating in a subset of the small cell”.  In addition, see Applicant’s specification, [0009], [0010], [0022], [0031] and [0035] for how Applicant defines “unlicensed radio frequency (RF) band radio” which is/are WiFi, Bluetooth, etc., and see Fig.11 and see [0109], where Touag further teaches “neighbor small cells eNB 1104 may send a small list request that may include geo-location information to O&M/CM 1106. At 1110, O&M/CM 1106 may send a small cell list response to neighbor small cells eNB 1104”); 
 	obtain the location information related to a location of the mobile device (also see Fig.11 and see [0109], “neighbor small cells eNB 1104 may send a small list request 
that may include geo-location information to O&M/CM 1106. At 1110, O&M/CM 1106 may send a small cell list response to neighbor small cells eNB 1104”); 
 	provide, to the small cell access point using the first radio and in response to receiving the request (also see Fig.11 and see [0109], “neighbor small cells eNB 1104 may send a small list request that may include geo-location information to O&M/CM 1106. At 1110, O&M/CM 1106 may send a small cell list response to neighbor small cells eNB 1104”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Touag into the system of Bitra, O’Nell, Liu and Egner in order to allow an LTE system performing carrier aggregation (CA) to reconfigure itself to change from a supplementary cell (SuppCell) in one dynamic and shared spectrum channel to a SuppCell in another dynamic and shared spectrum channel (see Touag, Abstract).
	Regarding claims 3 and 12, Bitra further teaches the instructions are further executable by the one or more processors to periodically provide the location information related to the location of the mobile device (see [0049], “wireless communication devices 306, wireless base stations 308, and/or the network base stations 312 may be configured with processor-executable instructions (e.g., a software application) to periodically determine the device's 3D location (e.g., access a stored location from memory in fixed devices or obtain a 3D fix from a GPS/GNSS receiver), and report the 3D location data to the server 200”).  
 	Regarding claims 4 and 13, Bitra further teaches the location information is based upon Global Positioning System (GPS) information; and the instructions are further executable by the one or more processors to obtain the location information using a GPS receiver of the mobile device (see [0002], [0016], [0020], [0028], [0029], [0030], [0044], [0049], [0050], “GPS”).  
 	Regarding claims 5 and 14, Bitra further teaches the instructions are further executable by the one or more processors to obtain the location information from a base station within the wireless communication network (see [0036], “location data 206 obtained from various wireless sources such as wireless communication devices, Wi-Fi or Bluetooth beacons/access points”, [0043], [0044], “base station 312 may transmit its location data to the server”, see [0053], “each network base station and Wi-Fi access point may transmit location data of each wireless communication device connected to the base station/access point”).  
 	Regarding claims 6 and 15, Bitra further teaches the unlicensed RF bands comprises one of WiFi or Bluetooth (see [0019], [0020], [0029], [0033], [0034], [0034], [0036], [0043], [0044], [0053], “WiFi” “Bluetooth”).  
 	Regarding claims 7 and 16, Bitra further teaches periodically providing the location information related to the location of the mobile device to the small cell access point from the mobile device (see [0049], “wireless communication devices 306, wireless base stations 308, and/or the network base stations 312 may be configured with processor-executable instructions (e.g., a software application) to periodically determine the device's 3D location (e.g., access a stored location from memory in fixed devices or obtain a 3D fix from a GPS/GNSS receiver), and report the 3D location data to the server 200”).  
 	Regarding claims 8 and 18, Bitra further teaches the small cell access point comprises one of a femtocell or a picocell (see [0029], “small cells, picocells, femtocells”).  
 	Regarding claim 9, Bitra further teaches the location information is provided to the small cell access point in response to a communication between the small cell access point and the mobile device using the unlicensed RF bands radio (see [0019], “wireless communication devices may upload location data to the server via a Wi-Fi access point (or "hotspot")”.  In this case, Bitra’s “Wi-Fi” reads on Applicant’s “first radio” or “an unlicensed radio frequency (RF) band”.  In addition, see Applicant’s specification, [0009], [0010], [0022], [0031] and [0035] for how Applicant defines “unlicensed radio frequency (RF) band radio”.  Furthermore, see [0029], “…local radio signals (e.g., Wi-Fi signals, Bluetooth signals, cellular signals, etc.) associated with transmitters (e.g., beacons, Wi-Fi access points, Bluetooth beacons, small cells (picocells, femtocells, etc.), etc.)”.  
 	Regarding claim 20, the combination of Bitra, O’Nell, Liu, Egner and Touag further teaches receiving a request for the location information from the small cell access point over the unlicensed RF bands, wherein providing the location information to the small cell access point is in response to receiving the request (see Touag, [0068], [0072], “The characteristics may include information regarding a cell operating mode of the small cell, such as technology supported (e.g. TDD, FDD LTE, Wi-Fi)” and [0110], “a Wi-Fi network operating in a subset of the small cell”.  In addition, see Applicant’s specification, [0009], [0010], [0022], [0031] and [0035] for how Applicant defines “unlicensed radio frequency (RF) band radio” which is/are WiFi, Bluetooth, etc., and see Fig.11 and see [0109], where Touag further teaches “neighbor small cells eNB 1104 may send a small list request that may include geo-location information to O&M/CM 1106. At 1110, O&M/CM 1106 may send a small cell list response to neighbor small cells eNB 1104”).
 	Regarding claim 23, the combination of Bitra, O’Nell, Liu, Egner and Touag further teaches the small cell access point comprises a picocell (see Bitra, [0029], Egner, [0042], and/or Touag, [0049], [0053], [0056] and [0124], “picocell”).


3. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bitra et al (US 2018/0038695 A1) in view of O’Nell et al (US 8,208,431 B2) and further in view of Liu et al (US 9,912,042 B2) and Egner et al (US 2018/0167948 A1) and further in view of Touag et al (US 2015/0018002 A1) and Lakshmi narayanan et al (US 2017/0230802 A1).
 	Regarding claim 21, the combination of Bitra, O’Nell, Liu, Egner and Touag teaches claims 1, 3-10, 12-20 and 23.  The combination of Bitra, O’Nell, Liu, Egner and Touag does not specifically disclose the location information is based upon Global Positioning System (GPS) information; and GPS information causes the small cell access point to synchronize one or more clocks.
 	Lakshmi narayanan teaches the location information is based upon Global Positioning System (GPS) information (see [0004], [0007], [0008], [0063], [0065] and [0125], “Global positioning system (GPS) has become a default mechanism to determine the location of systems”); and 
 	GPS information causes the small cell access point to synchronize one or more clocks (see [0055], “The small cell BTS may use an external GPS antenna to 
synchronize the small cell BTS's internal clock”).  
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Lakshmi narayanan into the system of Bitra, O’Nell, Liu, Egner and Touag so that determination of the position of devices may be useful in various communication systems (see Lakshmi narayanan, Abstract).

4. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bitra et al (US 2018/0038695 A1) in view of O’Nell et al (US 8,208,431 B2) and further in view of Liu et al (US 9,912,042 B2) and Egner et al (US 2018/0167948 A1) and further in view of Touag et al (US 2015/0018002 A1) and Singh et al (US 10,231,188 B1).
 	Regarding claim 22, the combination of Bitra, O’Nell, Liu, Egner and Touag teaches claims 1, 3-10, 12-20 and 23.  The combination of Bitra, O’Nell, Liu, Egner and Touag does not specifically disclose the small cell access point comprises a microcell.
 	Singh teaches the small cell access point comprises a microcell (see column 8, lines 59-62, “access node 120 can be a small-cell access node including a microcell 
access node, a picocell access node, a femtocell access node, or the like such as a home NodeB or a home eNodeB device”).  
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Singh into the system of Bitra, O’Nell, Liu, Egner and Touag in order to mitigate unnecessary power consumption for wireless devices capable of utilizing the high-power mode (see Singh, Abstract).

Response to Arguments
5. 	Applicant’s arguments with respect to claims 1, 3-10, 12-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	
Conclusion
6 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642